Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II (Claims 8-14) in the reply filed on 03/05/2021 is acknowledged.

Status of Claims
The action is reply to the Application filed on November 26, 2018. Claims 1-20 are currently pending. Claims 1-7 and 15-20 are withdrawn. Claims 8-14 are being examined. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/26/2018 has been received and considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa (JP H07124873) in view of Griffin (US Pub. No. 2018/0050443).
Regarding claim 8, Hasegawa discloses: a system (Figure 1) for forming a cotter pin (element D), comprising: an electric tool (element 1) that includes a rotatable head (element 6); and a forming tool (Figure 2 elements 7, 8, 9, 11, and 12) coupled to the rotatable head (see figures 1-2 elements 8/9 being coupled to element 6) that is configured to form legs of the cotter pin (see figures 5-6 showing the operation of the forming tool forming the legs (elements Da/Db) of the cotter pin (element D), see also paragraphs 0019-0025 where the prior art states the operation of the device, specifically utilizing elements 8/9 in order to abut and rotate each leg in order to form the cotter pin).
Hasegawa further discloses operating elements 7 and 11 (see paragraphs 0019-0025) are utilized in order to have an automatic forming sequence (see figures 5 and 6) to form the legs (elements Da/Db) of the cotter pin (element D), but appears to be silent that the device includes a switch and wherein the switch is configured to initiate the automatic forming sequence. 
Griffin teaches it was known in the art to have a cotter pin forming tool (Figure 4 element 30) that forms legs of a cotter pin (see figures 3A-3C element 24 (legs) being formed by element 34 and utilizing a switch and wherein the switch is configured to initiate the automatic forming sequence (see figures 3A-3C and paragraph 0040, ll. 1-13 wherein the prior art states that “downward force F” is exerted by a wedge head (element 32) of the forming tool in order to form the legs (element 24) of the cotter pin. See also paragraph 0044, ll. 1-6 wherein the prior art further states that the force (F) “a lever and cam” , thus having a switch configure to in an the automatic forming sequence).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified Hasegawa to incorporate the teachings of Griffin to provide a switch and wherein the switch is configured to initiate the automatic forming sequence, since it is well known that cotter pins have switch in order to allow the user to initiate a forming sequence. Doing so allows the user to be provided with a switch in order to easily control and monitor the automatic forming sequence during operations. 
Regarding claim 9, Hasegawa modified discloses: the system of claim 8, wherein the forming tool comprises: a frame (element 2 see Detail A in the annotated figure below) at which the forming tool couples to the rotatable head; a pneumatic cylinder (element 11) disposed on the frame (see annotated figure below); and a manipulator (elements 8/9) coupled to the pneumatic cylinder (see figure 2) and configured to separate the legs (see figures 5-6 showing the operations of elements 8/9 separating the legs (elements Da/Db) of the cotter pin).

    PNG
    media_image1.png
    538
    672
    media_image1.png
    Greyscale

Claims 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa (JP H07124873) in view of Griffin (US Pub. No. 2018/0050443) as applied to claim 8 above, and further in view of Dorie (US Pub. No. 2018/0169806). 
Regarding claim 12, Hasegawa further modified discloses all the limitations as stated above in the rejection of claim 8, but appears to be silent in regards the system of claim 8, including a database configured to store operational data generated by the electric tool.
Dorie teaches it was known in the art to have a system (Figure 1) with an electrical tool (element 110) and including a database configured to store operational data generated by the electric tool (see figure 1 element 120 and paragraphs 0016 and 0019, ll. 1-11 where the prior art states that the system utilizes a controller (element 120) in order to store operational programs and other information generated by the electric tool).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified Hasegawa to incorporate the teachings of Jones to provide the system of claim 8, including a database configured to store operational data generated by the electric tool. Doing so allows the user to store operational data in order to have an automated system to generate consistent orders of operation during processing. 
Regarding claim 14, Hasegawa further modified discloses all the limitations as stated above in the rejection of claim 8, but appears to be silent in regards the system of claim 8, wherein the electric tool is a direct current (DC) electric tool.
Dorie teaches it was known in the art to have a system (Figure 1) with an electrical tool (element 110) and the electric tool is a direct current (DC) electric tool (see paragraph 0015, ll. 1-5 where the prior art states that element 110 may be a pneumatic, electrical, or hydraulic drive tool).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified Hasegawa to incorporate the teachings of Dorie to provide the system of claim 8, wherein the electric tool is a direct current (DC) electric tool, since it was well known in the art that electrical tools are direct current. Doing so allows the user direct current (DC) source that provides a reliable energy source to the electrical tool during operations.

Allowable Subject Matter
Claims 10-11 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Claims 10-11 and 13 recite limitations related to the system of forming a cotter pin, specifically the electrical tool being configured to measure a rotational force of the forming tool with respect to the electrical tool, as well as the electrical tools database operational data including a vehicle identification number; and a confirmation of initiation of the forming sequence with respect to the vehicle identification number.

The teaching of Griffin discloses a cotter pin forming tool (Figure 4 element 30) that forms legs of a cotter pin (see figures 3A-3C element 24 (legs) being formed by element 34 during operations. However, above reference does not include its electrical tool to be configured to measure a rotational force of the forming tool with respect to the electrical tool, as well as the electrical tools database operational data including a vehicle identification number; and a confirmation of initiation of the forming sequence with respect to the vehicle identification number.
The teaching of Jones (US Patent No. 9,724,809) discloses a cotter pin forming tool (Figure 1 element 10) for forming a cotter pin (element 30) comprising a forming tool (element 20) utilized to separate the cotter pin legs (elements 34a/34b) and sensors (elements 36a/b) for determining the presences of the angle of bending (see col. 3, ll. 32-36) during operations. However, above reference does not include its electrical tool to be configured to measure a rotational force of the forming tool with respect to the electrical tool, as well as the electrical tools database operational data including a .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERTO SAENZ whose telephone number is (313)446-6610.  The examiner can normally be reached on Monday-Friday 7:30-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on (571) 272-4475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/A.S./Examiner, Art Unit 3723                                                                                                                                                                                                        04/13/2021

/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723